                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
PETER DIPIETRO,                     :
                                    :
          Petitioner,               :    Civ. No. 19-12709 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN OF THE BURLINGTON COUNTY     :
DETENTION CENTER, et al.,           :
                                    :
          Respondents.              :
___________________________________:
APPEARANCES:
Peter DiPietro
4321 Atlantic Brigantine Blvd.
Brigantine, NJ 08203
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Peter DiPietro, a pre-trial detainee at the

Burlington County Detention Center, Brigantine, New Jersey,

filed this Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241.   ECF No. 1.   He challenges the jurisdiction of the State

of New Jersey to detain him on various criminal charges and

asserts that he “severed all contracts with the STATE OF NEW

JERSEY and the UNITED STATES” in 2017.    Id.   Petitioner also

moves for summary judgment based on the State’s alleged failure

to respond to his habeas petition.    ECF No. 4.   For the reasons

that follow, the Court will deny the motion for summary judgment

and dismiss the habeas petition.
I.   BACKGROUND 1

      Petitioner states that he “severed [his] contracts] with

the State of New Jersey and the United States by indicating he

was not a United States citizen and checking the box for ‘not a

resident of Gloucester County’” on a jury notice.       ECF No. 1 at

1.   He filed a “Revocation of Election” with the IRS.        Id.

Petitioner was born in the Commonwealth of Pennsylvania.         Id. at

2.

      Petitioner states he has been arrested and incarcerated

nine times on allegations that he failed to pay his child

support obligations.       Id.   He argues that he was never read his

Miranda 2 rights and has not been “personally served in ANY

MATTER.”   Id.      He states he has not attended any court

proceedings since 2017 and the current criminal charges cannot

be prosecuted because there is no jurisdiction.       Id.   Petitioner

argues that (1) failure to pay child support is civil and debt-

based, not criminal; (2) that “the charge of driving while

suspended is a clear violation of the Petitioner’s right to


1 Petitioner is subject to this Court’s January 3, 2013 Order in
Civil Action 1:12-2338, DiPietro v. Morisky, et al., Docket No.
28, in which this Court Ordered that Plaintiff was enjoined from
filing any claims in this District relating to his 2000 New
Jersey state court divorce and child custody case without prior
permission of the Court (“Preclusion Order”). As this is a
habeas action challenging the authority of the State of New
Jersey to try and detain him on criminal charges, the petition
does not implicate the Preclusion Order.
2 Miranda v. Arizona, 384 U.S. 436 (1966).


                                      2
travel”; (3) that “the charge of contempt of court for failure

to pay child support is a clear violation of the Petitioner’s

property rights”; (4) “the charge of Filing false lien against a

public official is in violation of the Petitioner’s right for

redress”; and (5) “all charges are in violation of his Due

Process and Equal Protection.”    Id. at 2-3.      He further argues

that the State of New Jersey lacks jurisdiction to prosecute,

has not sustained an injury, and is generally “trespass[ing] on

Petitioner’s rights.”   Id. at 3.       He asks the Court to dismiss

the charges against him and to order the State to release him

from custody.   Id. at 6.

      In a supplemental filing, Petitioner stated that he

appeared before a Superior Court judge on May 20, 2019 for his

first appearance.   ECF No. 3.   According to the supplement,

Petitioner informed the court “he wanted to represent himself

and would accept a public defender under protest.”        Id.   He

states that the court forced him to accept the public defender.

Id.   In response to the court’s questions as to why he failed to

appear at his prior court proceedings, Petitioner stated he had

not been personally served.   Id. at 2.       Petitioner asserts that

the prosecutor acknowledged that Petitioner had not been served

and challenged the court’s jurisdiction.        Id.   He reasserts his

claims of violations of the Fourth and Fifth Amendments.         Id. at

4.

                                    3
      Petitioner thereafter filed a motion for summary judgment

based on the State’s alleged failure to respond to his habeas

petition.    ECF No. 4.     Petitioner asks the Court to award him

damages under 42 U.S.C. § 1983 in addition to dismissing the

charges against him and ordering his release from custody.       Id.

at 2.

II.   DISCUSSION

      A.   Legal Standard

      Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.       The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).    A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

      Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

                                     4
     Summary judgment should be granted when the pleadings,

depositions, answers to interrogatories, admissions on file, and

affidavits show that there is no genuine dispute as to any

material fact and that the moving party is entitled to a

judgment as a matter of law.   Fed. R. Civ. P. 56(c).    A disputed

fact is material when it could affect the outcome of the suit

under the governing substantive law.     Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).    A dispute is genuine if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.   Id. at 250.    The Court should view the

facts in the light most favorable to the non-moving party and

make all reasonable inferences in that party’s favor.     Hugh v.

Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

     B.   Analysis

     Petitioner brings this action under 28 U.S.C. § 2241.       To

the extent Petitioner moves for summary judgment based on New

Jersey’s alleged failure to respond to his habeas petition, the

Court denies the motion.   ECF No. 4.    First, New Jersey was

under no obligation to answer the petition.     Under the Habeas

Rules, “[t]he respondent is not required to answer the petition

unless a judge so orders.”   28 U.S.C. § 2254 Rule 5(a) (made

applicable through Rule 1(b)).    Second, judgment based on a

failure to answer would more appropriately be considered default

judgment, and “[d]efault judgment is inapplicable in the habeas

                                  5
context.”   Riley v. Gilmore, No. 15-351, 2016 WL 5076198, at *1

(E.D. Pa. Sept. 20, 2016).   Under either theory, Petitioner is

not entitled to judgment as a matter of law.

       Section 2241 authorizes a federal court to issue a writ

of habeas corpus to any pre-trial detainee who “‘is in custody

in violation of the Constitution or laws or treaties of the

United States.’”   Moore v. De Young, 515 F.2d 437, 442 n.5 (3d

Cir. 1975) (quoting 28 U.S.C. § 2241).    “Nevertheless, that

jurisdiction must be exercised sparingly in order to prevent in

the ordinary circumstance ‘pre-trial habeas interference by

federal courts in the normal functioning of state criminal

processes.’”   Duran v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010)

(per curiam) (quoting Moore, 515 F.2d at 445–46).     In

considering whether a federal court should ever grant a writ of

habeas corpus to a state pre-trial detainee, the Third Circuit

has held

     (1) federal courts      have   “pre-trial”   habeas   corpus
     jurisdiction;

     (2) that jurisdiction without exhaustion should not be
     exercised at the pre-trial stage unless extraordinary
     circumstances are present;

     (3) where there are no extraordinary circumstances and
     where petitioner seeks to litigate the merits of a
     constitutional defense to a state criminal charge, the
     district court should exercise its “pre-trial” habeas
     jurisdiction only if petitioner makes a special showing
     of the need for such adjudication and has exhausted state
     remedies.


                                    6
Moore, 515 F.2d at 443.

     There is no indication in the petition or the supplements

that Petitioner has exhausted his state court remedies.       In

order to be deemed exhausted, “[a] claim must be presented not

only to the trial court but also to the state's intermediate

court as well as to its supreme court.”       Evans v. Court of

Common Pleas, Delaware Cnty., Pa., 959 F.2d 1227, 1230 (3d Cir.

1992).   See also DiPietro v. N.J. Family Support Payment Ctr.,

375 F. App'x 202, 205 (3d Cir. 2010). (“DiPietro is able to

raise his claims in state court and to appeal adverse decisions

through the state appellate system and to the United States

Supreme Court.”).   Petitioner states that he has raised his

arguments with the trial court, but not the Appellate Division

or the New Jersey Supreme Court.       Therefore, his claims are

unexhausted.

     “‘[T]he practice of exercising [federal habeas] power

before the question has been raised or determined in the state

court is one which ought not to be encouraged.’”       Moore, 515

F.2d at 442 (quoting Cook v. Hart, 146 U.S. 183, 195 (1892)).

The state courts are equally responsible for “protecting the

accused in the enjoyment of his [federal] constitutional

rights,” and “comity demands that the state courts, under whose

process he is held . . . should be appealed to in the first

instance.”   Id. at 442-43 (internal quotation marks and

                                   7
citations omitted).   As Petitioner's claims have not been

exhausted in the state courts, the Court will not exercise its

pre-trial habeas jurisdiction unless there are extraordinary

circumstances.

     Petitioner alleges violations of the Fourth, Fifth, and

Fourteenth Amendments.   He has not presented anything indicating

that the state courts are incapable of addressing his arguments.

After reviewing the petition and supplements, the Court

concludes there are no extraordinary circumstances warranting

federal intervention in Petitioner's state criminal case at this

time.   “Federal habeas proceedings should not be used as a ‘pre-

trial motion forum for state prisoners,’ or to ‘permit the

derailment of a pending state proceeding by an attempt to

litigate constitutional defenses prematurely in federal court.’”

Williams v. New Jersey, No. 16-3195, 2017 WL 680296, at *3

(D.N.J. Feb. 21, 2017) (quoting Braden v. 30th Judicial Circuit

Court of Kentucky, 410 U.S. 484, 493 (1973)).

     “The Third Circuit has held in other pre-trial habeas

actions that requiring defendants to ‘undergo the rigors of

trial’ does not constitute an extraordinary circumstance

justifying the intrusion into state criminal proceedings prior

to the exhaustion of state court remedies.”   Id. (quoting Moore,

515 F.2d at 446).   “Once he has exhausted state court remedies,

the federal courts will, of course, be open to him, if need be,

                                 8
to entertain any petition for habeas corpus relief which may be

presented.    These procedures amply serve to protect

[Petitioner]'s constitutional rights without pre-trial federal

intervention in the orderly functioning of state criminal

processes.”    Moore, 515 F.2d at 449.

     The Court denies Petitioner’s summary judgment motion.      As

Petitioner has not exhausted his state court remedies and there

are no extraordinary circumstances, the Court will dismiss the §

2241 petition.    The dismissal is without prejudice to

Petitioner's right to bring a petition under 28 U.S.C. § 2254,

if necessary, after he has exhausted his state court remedies. 3

     Pursuant to 28 U.S.C. § 2253(c), a petitioner may not

appeal from a final order denying relief from a “detention

complained of aris[ing] out of process issued by a State Court”

unless he has “made a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(1)-(2).     “When the

district court denies a habeas petition on procedural grounds

without reaching the prisoner's underlying constitutional claim,

a [certificate of appealability] should issue when . . . jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district


3 The Court expresses no opinion as to whether any potential
petition has otherwise met the requirements of § 2254.

                                  9
court was correct in its procedural ruling.”   Slack v. McDaniel,

529 U.S. 473, 484 (2000).

     This Court denies a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the petition for failing to exhaust state court remedies is

correct.

III. CONCLUSION

     For the foregoing reasons, the motion for summary judgment

is denied.   The petition for writ of habeas corpus is dismissed.

No certificate of appealability shall issue.   An appropriate

order will be entered.

Dated: November 27, 2019               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                10
